                   Case 19-11240-LSS           Doc 1073        Filed 01/02/20         Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                          :
In re:                                                    :        Chapter 11
                                                          :
GUE Liquidation Companies, Inc., et al.,1                 :        Case No. 19-11240 (LSS)

                    Debtors.                              :        (Jointly Administered)
                                                          :
                                                          :

                  NOTICE OF (A) ENTRY OF FINDINGS OF FACT,
                CONCLUSIONS OF LAW, AND ORDER CONFIRMING
            CHAPTER 11 PLAN OF LIQUIDATION AND (B) EFFECTIVE DATE

        PLEASE TAKE NOTICE that an order (the "Confirmation Order") of the Honorable
Laurie Selber Silverstein, United States Bankruptcy Judge for the District of Delaware,
confirming and approving the First Amended Joint Plan of Liquidation for the Debtors
(D.I. 1005) (including all exhibits thereto, the "Plan")2 was entered on December 19, 2019
(D.I. 1037).

       PLEASE TAKE FURTHER NOTICE that all conditions precedent to effectiveness
pursuant to Article VII.B of the Plan have been satisfied or waived and that the Debtors have
determined that December 30, 2019 is the Effective Date of the Plan.

        PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding on,
among others, the Debtors, all Holders of Claims and Interests (irrespective of whether such
Claims or Interests are impaired under the Plan or whether the Holders of such Claims or
Interests have accepted the Plan), and any and all non-Debtor parties to Executory Contracts and
Unexpired Leases with the Debtors, as provided in the Plan.

        PLEASE TAKE FURTHER NOTICE that any Holder of a Claim arising from the
rejection of an executory contract or unexpired lease pursuant to the Plan must submit a Proof of
Claim on account of such Claim by no later than January 20, 2020 at 5:00 p.m. (prevailing
Eastern Time) to the Claims and Noticing Agent at the following address: GUE Liquidation

1
         The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
         numbers, if any, follow in parentheses): GUE Liquidation Companies, Inc. (5852); Bloom That, Inc.
         (9936); GUE Liquidation Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104);
         FSC Phoenix LLC (7970); GUE Liquidation, Inc. (1271); GUE Liquidation.CA, Inc. (7556);
         GUE Liquidation.COM Inc. (4509); GUE Liquidation Group, Inc. (9190); GUE Liquidation Mobile, Inc.
         (7423); GUE Liquidation Giftco, LLC (5832); Provide Cards, Inc. (3462); GUE Liquidation Commerce
         LLC (0019); and GUE Liquidation Creations, Inc. (8964). The Debtors' noticing address in these
         chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
2
         Capitalized terms used but not otherwise defined herein shall have the meaning given to them in the Plan.



RLF1 22668086v.1
                   Case 19-11240-LSS        Doc 1073    Filed 01/02/20   Page 2 of 4



Companies, Inc., Claims Processing, c/o Omni Management Group, 5955 DeSoto Ave.,
Suite 100, Woodland Hills, CA 91367. Holders of Claims arising from the rejection of
Executory Contracts and Unexpired Leases with respect to which no proof of Claim is timely
filed will be forever barred from asserting a Claim against the Debtors, the Estates, the
Liquidation Trusts or the property of any of the foregoing, unless otherwise expressly allowed
by the Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE that, except with respect to Professional Fee
Claims or otherwise as set forth in the Plan or the Confirmation Order, requests for payment of
Administrative Expense Claims that arose during the period after August 23, 2019 and ending on
the Effective Date must be filed and served on the Notice Parties, no later than January 29, 2020
at 5:00 p.m. (prevailing Eastern Time). Holders of Administrative Expense Claims that are
required to file and serve a request for payment of such Administrative Expense Claims and
that do not file and serve such a request by the applicable Bar Date or as otherwise set forth in
the Plan or the Confirmation Order will be forever barred from asserting such Administrative
Expense Claims against the Debtors, the Liquidation Trusts, or their respective property,
unless otherwise ordered by the Bankruptcy Court.

       PLEASE TAKE FURTHER NOTICE that, after the Effective Date, all notices
previously provided to the Debtors shall be addressed to the Debtor Liquidation Trustee at the
following address:

                    GUE Liquidation Companies, Inc.
                    Debtor Liquidation Trustee c/o Howley Law PLLC
                    Pennzoil Place - South Tower
                    711 Louisiana Street
                    Suite 1850
                    Houston, Texas 77002
                    Attn: Thomas A. Howley

       PLEASE TAKE FURTHER NOTICE that, after the Effective Date, all notices
previously provided to the Creditors' Committee shall be addressed to the Committee
Liquidation Trustee at the following address:

                    UMB Bank, National Association
                    100 William Street, Suite 1850
                    New York, New York 10038
                    Attn: Tina Vitale and David Massa
                    Tel: (646) 650-3790

                    with a copy to its counsel:

                    Kelley Drye & Warren LLP
                    101 Park Avenue
                    New York, New York 10178
                    Attn: Eric R. Wilson and Jason R. Adams


                                                  -2-
RLF1 22668086v.1
                   Case 19-11240-LSS      Doc 1073    Filed 01/02/20   Page 3 of 4



                    Tel: (212) 808-7800
                    Fax: (212) 808-7897

       PLEASE TAKE FURTHER NOTICE that the copies of the Confirmation Order and
the Plan may be obtained and/or are available for review without charge at the website of the
Claims and Noticing Agent, https://omnimgt.com/gue, or by contacting the Claims and Noticing
Agent via telephone ((866) 205-3144).




                                                -3-
RLF1 22668086v.1
                   Case 19-11240-LSS   Doc 1073    Filed 01/02/20    Page 4 of 4



Dated: January 2, 2020                     Respectfully submitted,
       Wilmington, Delaware

                                            /s/ Megan E. Kenney
                                           Daniel J. DeFranceschi (No. 2732)
                                           Paul N. Heath (No. 3704)
                                           Brett M. Haywood (No. 6166)
                                           Megan E. Kenney (No. 6426)
                                           RICHARDS, LAYTON & FINGER, P.A.
                                           One Rodney Square
                                           920 N. King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701
                                           Email: defranceschi@rlf.com
                                                   heath@rlf.com
                                                   haywood@rlf.com
                                                   kenney@rlf.com

                                                   -and-

                                           Heather Lennox (admitted pro hac vice)
                                           Thomas A. Wilson (admitted pro hac vice)
                                           JONES DAY
                                           901 Lakeside Avenue
                                           Cleveland, Ohio 44114
                                           Telephone: (216) 586-3939
                                           Facsimile: (216) 579-0212
                                           Email: hlennox@jonesday.com
                                                  tawilson@jonesday.com

                                           Brad B. Erens (admitted pro hac vice)
                                           Caitlin K. Cahow (admitted pro hac vice)
                                           JONES DAY
                                           77 West Wacker
                                           Chicago, Illinois 60601
                                           Telephone: (312) 782-3939
                                           Facsimile: (312) 782-8585
                                           Email: bberens@jonesday.com
                                                   ccahow@jonesday.com

                                           ATTORNEYS FOR DEBTORS
                                           AND DEBTORS IN POSSESSION




                                             -4-
RLF1 22668086v.1
